Citation Nr: 1118212	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 80 percent for bilateral hearing loss.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2009, the Board remanded this case for additional development.  It has since returned to the Board.

The issue of entitlement to an evaluation greater than 80 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran meets the schedular requirements for total disability evaluation based on individual unemployability due to service connected disorders; however, the preponderance of the evidence is against finding that he is unable to secure or follow substantially gainful employment as a sole result of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of total disability evaluation based on individual unemployability due to service connected disorders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.16 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2006, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice how disability ratings and effective dates are determined.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains VA medical records and information from the Veteran's previous employers.  A VA medical opinion regarding employability was obtained in January 2011 and is adequate for purposes of this decision.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issue decided herein.  38 C.F.R. § 3.159(c).  

Analysis

In April 2006, the Veteran submitted a claim for total disability evaluation based on individual unemployability due to service connected disorders.  In July 2006, the RO denied entitlement to total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to a total compensation rating must be based solely on the impact of the veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  The question in a total disability evaluation based on individual unemployability due to service connected disorders case is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for bilateral hearing loss (80 percent), and for tinnitus (10 percent).  Thus, he meets the schedular criteria for an award of total disability evaluation based on individual unemployability due to service connected disorders.  

The Board acknowledges that the issue of entitlement to an increased evaluation for bilateral hearing loss is being remanded for additional examination.  The Board, however, does not find this issue inextricably intertwined with the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, the Veteran already meets the schedular requirements for total disability evaluation based on individual unemployability due to service connected disorders.  On review, the Board finds the Veteran is not prejudiced by proceeding with the total disability evaluation based on individual unemployability due to service connected disorders claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

In his April 2006 claim, the Veteran reported that due to his hearing loss, he could not renew his medical certificate for his commercial driver's license.  In a June 2006 statement, the Veteran's son discussed their working relationship as over-the-road truck drivers and described how the Veteran's hearing disability made team operations difficult and complicated.  He further argued that the Veteran's hearing loss disability prohibited him from safely operating commercial vehicles.  

In his June 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he was currently working in the hotel industry.  He reported completing two years of college and training as a truck driver.  He indicated that he could not pass a Department of Transportation physical due to his hearing loss.  He further indicated that he had to leave his self-employed transportation business and as a consequence had suffered a severe loss of income.  

A June 2006 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicates that the Veteran was employed as a housekeeping aid at a medical facility from October 2004 to April 2005.  No concessions were made due to disability.  The reason for his termination was listed as "undependable".  An additional VA Form 21-4192 dated in June 2006 indicates that the Veteran had been employed since February 2005 as a guest services aide (bellman).  

In a June 2006 statement, the Veteran reported that since November 2004, he no longer owned his own business.  

In his November 2006 VA Form 9, the Veteran reported that he was currently unemployed due to increase in his hearing complications.  He indicated that he was forced to resign because of his inability to always clearly understand conversations with hotel guests and that numerous complaints were filed.  

The Veteran most recently underwent a VA examination in April 2010.  There was profound hearing loss on the right and moderately severe to profound loss on the left.  The examiner indicated that there were significant effects on occupation but the examiner did not elaborate further.  

An additional VA opinion was obtained in January 2011.  The examiner stated that the Veteran had a substantial bilateral hearing loss.  He wore a left ear hearing aid, and left ear amplified word recognition was found to be 84%.  This was opined to be a "good score."  The examiner further opined that he did not believe the appellant's hearing loss would preclude gainful employment in jobs that require hearing and definitely not jobs that would require other skills, i.e. computer, or jobs relying on more visual or trade skills.  

In the March 2011 post-remand brief, the representative argued that the Veteran has extremely severe hearing loss which would affect his ability to communicate and function in a work environment.  Additionally, that the severity of his hearing loss would possibly be a safety concern in certain areas of employment.  

The Veteran's service-connected disabilities undoubtedly cause significant occupational impairment.  The assigned 80 percent rating reflects that fact.  Van Hoose, 4 Vet. App. at 363 (the disability rating itself is recognition that industrial capabilities are impaired).  The evidence of record also suggests that the Veteran's service-connected hearing loss likely prevents him from working as a self-employed commercial truck driver.  Significantly, the question is not whether the appellant can work as a commercial truck driver.  Indeed, there is a significant difference between an inability to work as a commercial truck driver and an inability to pursue any type of substantially gainful employment available in the national economy.  

The Board observes that following the termination of self-employment, the Veteran was able to obtain work and he was apparently employed until November 2006.  The Veteran reported that he was forced to resign due to his hearing loss disability.  The Board acknowledges that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The evidence of record, however, does not support the Veteran's statement.  That is, the employer did not indicate that any concessions were made by reason of disability and the most recent employer did not disclose the reason for termination.  Further, even assuming, without conceding, that hearing difficulties were the reason for termination, that fact alone does not establish that the Veteran is precluded from all forms of substantially gainful employment that are available in the national economy.  Moreover, it is well to note that the appellant also suffers from multiple nonservice connected disorders to include diabetes, arthritis, hypertension, and depression.

On review, the preponderance of the evidence is against finding that the Veteran is unemployable solely due to his service-connected disabilities.  In making this determination, the Board finds the January 2011 VA opinion highly probative.  The audiologist determined that amplified left ear word recognition was good.  The audiologist did not believe that the Veteran's hearing loss precluded all forms of substantially gainful employment.  The opinion was based on a review of relevant records and was supported by adequate rationale.  The record does not contain competent evidence to the contrary.  In this regard, the Board acknowledges the arguments advanced by the Veteran and his representative, but notes that they are not competent to provide an opinion regarding the impact of hearing loss on all forms of employment that are available in the national economy.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.  


REMAND

The Veteran most recently underwent a VA examination in April 2010.  At that time, left ear speech recognition score was reported as 84 percent.  In the January 2011 VA opinion, the audiologist indicated that "amplified" word recognition score was 84 percent.  The Board observes that the Veteran has a left ear hearing aid, and that the examiner's statement suggests that word recognition testing was conducted with the hearing aid in place.  Pursuant to regulation, examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2010).  Under the circumstances of the case, the Board finds that additional audiometric examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the appellant for a VA audiometric examination.  The claims folder is to be made available to the examiner for review.  In accordance with the latest AMIE worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  Audiometric and speech discrimination testing should be conducted without the use of hearing aids.  The nature of any functional impairment related to hearing loss should be addressed.  A complete rationale for any opinions expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.  

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an evaluation greater than 80 percent for bilateral hearing loss.  All applicable laws and regulations must be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


